The additional authorities cited by the plaintiff in error on the motion for a rehearing are merely cumulative of those cited in his original brief and are to the effect that the holder of a judgment against a person covered by an insurance policy may proceed against the insurance company by garnishment to the extent of such company's liability under the policy. This feature of the case was fully dealt with in the original opinion. In the present case, the amount due under the provisions of the policy was paid to the plaintiff before the garnishment issued. *Page 346 
The fact that it now develops that Mrs. Newton, who was one of the defendants in the main case, died several years ago is not ground for reversing the judgment of the trial court in the present garnishment proceedings, which is a separate and distinct case from that in aid of which it was instituted. Jones v.Maril, 19 Ga. App. 216 (91 S.E. 445).
The motion for rehearing is denied.
Felton and Parker, JJ., concur.